Case 2:20-cv-02635-TLP-tmp Document 21 Filed 12/02/20 Page 1 of 1               PageID 76




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 EVELYN SETTLES, individually and on              )
 behalf of herself and other similarly situated   )
 current and former employees,                    )
                                                  )   No. 2:20-cv-02635-TLP-tmp
        Plaintiff,                                )
 v.                                               )   JURY DEMAND
                                                  )
 AMERICAN HEALTH COMPANIES,                       )
 INC., a Tennessee Corporation and                )
 HARBOR VIEW NURSING AND                          )
 REHABILITATION CENTER, INC., a                   )
 Tennessee Corporation doing business as          )
 AHC Harbor View,                                 )
                                                  )
        Defendants.                               )


                                        JUDGMENT


JUDGMENT BY COURT. This action came before the Court on Plaintiff’s Complaint,

filed on August 21, 2020. (ECF No. 1.) In accordance with the Order Granting Joint Motion

for Judgment Based on ADR Settlement (ECF No. 19), entered by the Court,

IT IS ORDERED, ADJUDGED, AND DECREED that this action is DISMISSED WITH

PREJUDICE.

APPROVED:

s/ Thomas L. Parker
THOMAS L. PARKER
UNITED STATES DISTRICT JUDGE

December 2, 2020
Date
